Title: From John Adams to John Adams, 2 February 1812
From: Adams, John
To: Adams, John



My dear John
Quincy Feb. 2. 1812

I have received two pretty Letters from you, and know not how to account for my own delay in answering either of them till this Time. That of the 21st of January is now before me, and is dated. Give my Love to your Brother, and tell him, he forgot to give any date to his. For your Comfort and Georges too, I can tell you, that you write as well as your Father did at your Age. But what a Writer is he now? There may be chirography more gaudy and Showy; but a Writing more neat, correct Legible and elegant never, that I know, was mastered by a human hand. And this is So habitual to him, that his Letters from Russia, his Lectures on oratory, in Short his most elaborate Productions are not written with more care than a Note of Hand or a Receipt written for a Client when he was at the Bar. Study and copy his Example. Your Letter now under my Eye is full of Proof that you have a Capacity to write as well as your Father: and I will Accept of no Apology for any Laziness or Negligence.
Your Letter touches my heart. Oh that I may always be able to Say to my Grandsons “You have learned much and behave well, my Lads.” “Go on and improve in every thing worthy.”
Have you considered the Meaning of that Word “worthy”? Weigh it well. I had rather you Should be worthy Sergeants, than Unworthy, tho conquering Generals, Worthy Midshipmen than unworthy though conquering Admirals, Worthy Attorneys or Solicitors than Unworthy Serjeants or Judges or Lords Cheif Justices, Worthy Ministers of a petty Parish, than Unworthy Popes Cardinals Archbishops or Bishops, Worthy Country Shopkeepers in America than unworthy Medici, Hopes, or Wheelwrights. I had rather you should be the worthy Possessors of one Thousand Pounds, honestly acquired by your own Labour and Industry, than of Ten Millions by Banks and Funding Tricks. I had rather you Should be worthy shoemakers than Secretarys of State or Treasury acquired by Libels in Newspapers. I had rather you Should be worthy Makers of Brooms and Basketts than unworthy Presidents of the United States procured by Intrigue Faction Slander and Corruption. God bless my dear Boys, prays / your Grandfather
John Adams